Quinn, Chief Judge
(concurring) :
The principal opinion is based upon policy considerations. In my opinion, the same result can be reached by relying upon a specific provision of the Manual for Courts-Martial. I prefer to predicate my action upon the latter because it avoids the “future” problems referred to in the principal opinion. See United States v Cambridge, 3 USCMA 377, 12 CMR 133.
The Manual for Courts-Martial, United States, 1951, provides as follows (paragraph 1535):
“A witness may be impeached by showing that he has been convicted by a civil or military court of a crime which involves moral turpitude or is such as otherwise to affect his credibility.”
The proceedings as to which trial counsel persistently attempted to cross-examine the accused were held in a civilian jurisdiction. Necessarily the nature of those proceedings is determined by the law of that jurisdiction. Here, the law of the jurisdiction provides that the early proceedings against the accused did not constitute a conviction for crime. Consequently, they do not meet the requirements of the Manual, and cannot be used for impeachment purposes.